Opinion issued August 30, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-12-00399-CR
                            ———————————
                  MEGHAN NICOLE SPILLANE, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 10
                           Harris County, Texas
                       Trial Court Case No. 1810065


                          MEMORANDUM OPINION

      On March 20, 2012, the trial court sentenced appellant, Meghan Nicole

Spillane. On April 19, 2012, appellant timely filed a motion for new trial, and on

April 24, 2012, appellant timely filed a notice of appeal. Subsequent to the filing

of her notice of appeal, on June 1, 2012, the trial court granted appellant’s motion
for new trial. The granting of a motion for new trial restores the case to its position

before the former trial. See TEX. R. APP P. 21.9(b). No motion to withdraw the

notice of appeal has been filed. See TEX. R. APP. P. 42.2. However, the appeal

was rendered moot by the order granting a new trial. See TEX. R. APP. P. 21.9(b).

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f).

We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2